   Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 1 of 16 PageID #:911




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )       No. 18 CR 278
               v.                             )
                                              )
ERNESTO GODINEZ                               )


        ERNESTO GODINEZ’S OBJECTIONS TO THE PSR AND SENTENCING

                                       MEMORANDUM

        NOW COMES, the Defendant, Ernesto Godinez, through his attorneys, Lawrence Hyman

and Gal Pissetzky, and respectfully submits the following Sentencing Memorandum. In support

thereof, the Mr. Godinez states as follows:

   I.      Introduction

        Ernesto Godinez is a 29-year-old loving son, partner, and father. While Mr. Godinez has

made mistakes, all can be traced to dire circumstances Mr. Godinez faced growing up on Chicago’s

south side. Probation recommends this court depart upward from the guidelines’ sentencing range

and sentence Mr. Godinez to a completely unreasonable and unnecessary 360 months of

incarceration. Probation attempts to support such a draconian term through ‘heart wrenching’

interviews with law enforcement and others worthy of over four pages of its PSR. In contrast,

probation only found time to attempt to interview Mr. Godinez’s sister and tells a completely

hollow story of Mr. Godinez’s very difficult and extremely sad upbringing. The recommended

sentence is based upon an utterly unbalanced investigation and inappropriately biased conclusions.

While no one denies Agent Crump suffered greatly, this court cannot ignore Mr. Godinez’s

horrible circumstances defined by inescapable violence that he had absolutely nothing to do with.

Mr. Godinez comes before this court ready and willing to accept whatever sentence it fashions,

                                                  1
   Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 2 of 16 PageID #:911




but implores this court to resist the urge to simply close the door and throw away the key on a

person who, despite being forced to live a very difficult life, nevertheless has potential to become

a productive and contributing member of society. As will be further expounded upon below, a very

long sentence within 147-153 months of incarceration is certainly “sufficient, but not greater than

necessary” to effectuate the goals of sentencing established by Congress. 18 U.S.C. § 3553(a).

   II.      Offense Level Calculations and Objections

         Mr. Godinez was found guilty of assaulting and interfering with a Special Agent while he

was engaged in the performance of his duties and did so by using a deadly weapon, in violation of

18 U.S.C. § 111(a) and (b); and in committing the offense he discharged a firearm in violation of

18 U.S.C. 924(c)(1)(A)(iii). As the PSR correctly notes, the base offense level is 14. U.S.S.G. §

2A2.2; (PSR at ¶ 31). Both Probation and the government, however, incorrectly enhance the

offense level to 25 and 28 respectfully.

         A. More Than Minimum Planning

         Both Probation and the government assert the offense level should be increased by 2 levels

because the offense involved more than minimal planning. (PSR at ¶ 32, Gov. Vers. at 6).

Application note 2 defines more than minimum planning as “more planning than is typical for

commission of the offense in a simple form.” “For example, waiting to commit the offense when

no witnesses were present would not alone constitute more than minimum planning,” but “luring

the victim to a specific location or wearing a ski mask to prevent identification would constitute

more than minimal planning.” Here, the testimony at trial aligns with the first example.

         At trial, the government argued surveillance video showed Mr. Godinez waiting in a gang

way before shooting at a group of individuals believed to be rival gang members. Mr. Godinez did

not wear a ski mask or “lure” Agent Crump to the area. Instead, according to the government, Mr.

                                                 2
   Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 3 of 16 PageID #:911




Godinez simply shot at the rival gang members from the gangway. Just as described in Application

note 2, the offense involved little to minimum planning.

        The government’s citation to the Sixth Circuit’s unpublished Tilghman decision is

unpersuasive. There, the defendant, a federal inmate, stabbed another inmate after the inmate

accused the defendant of being a snitch. United States v. Tilghman, 332 Fed. App’x. 269, 270-71

(6th Cir. 2009). In applying the enhancement, the Sixth Circuit highlighted the defendant’s

multiple communications to the victim expressing his intention to kill him in the days leading up

to the assault. Id. at 273. The court further stressed that the defendant followed the victim down a

corridor and likely had to meticulously plan the attack to both avoid metal detectors and prison

officials finding the knife.

        In comparison, the testimony here revealed that Mr. Godinez did not follow Agent Crump,

but merely reacted when the Agents drove past him. Mr. Godinez did not spend days stewing over

his plan to assault the Agent. He did not have days to plan the assault, but rather, according to the

testimony at trial, he fired the gun because he saw what he believed to be rival gang members

walking down the street. Indeed, the Sixth Circuit specifically suggested that leaving the weapon

in a hiding place would detract from the enhancement’s application. Id. at 242. The testimony at

trial shows this offense involved minimum planning and was not comparable to that before

Tilghman court.

        The Fourth Circuit’s Hashi decision is similarly distinguishable. There, the defendant

combined and heated several substances, before he threw the mixture on a Federal Deportation

Officer’s face causing second degree burns. United States v. Hashi, 318 Fed. App’x 241 (4th Cir.

2009). The Fourth Circuit found the offense involved more than minimum planning because the

defendant specifically mixed several substances together to create a mixture more harmful than if



                                                 3
   Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 4 of 16 PageID #:911




the substances would have been used separately. Id. at 242. Again, Mr. Godinez did nothing of the

sort and merely had a gun and fired it at the Agent. Mr. Godinez’s actions are incomparable to the

elaborate efforts in Hashi and cannot be said to involve more than minimum planning.

       Moreover, Mr. Godinez’s actions following the assault do not amount to “significant

affirmative steps” to conceal the offense. The government makes too much out of Mr. Godinez’s

alleged actions following the assault. While Mr. Godinez put a white shirt on top of his black shirt

some time after the shooting, doing so hardly amounts to a “significant” step. Mr. Godinez did not

“abandon his cell phone,” but simply left it in his vehicle before turning himself in. Mr. Godinez

also did not hide his vehicle, he simply parked it at a friend’s house after taking another friend to

the airport. More importantly, the vehicle had nothing to do with the offense itself – this was not

a drive by shooting. These acts, or spending time with Destiny Rodriguez and their child the

following day cannot amount to significant steps taken to conceal the offense.

       Nor should this court conclude Mr. Godinez was on the run or attempted to evade law

enforcement’s capture - he surrendered upon learning that he was suspected of committing this

offense. Finally, there was zero evidence to support the government’s claim that Mr. Godinez hid

or asked someone else to hide the gun. Mr. Godinez did not take significant affirmative steps to

conceal the offense. He was arrested mere days following the shooting at a time his attorney

arranged for his surrender.

       B. Permanent Injury

       Probation and the government erroneously assert that Agent Crump suffered permanent

bodily injury. Though the PSR describes the injury as “what is believed to be permanent vision

difficulties,” it also details that Mr. Crump returned to work as a Special Agent and is “able to

perform all of his job duties.” (PSR at ¶¶’s 17, 34). Accordingly, while Agent Crump certainly



                                                 4
   Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 5 of 16 PageID #:911




suffered bodily injury, it does not appear to be permanent or life threatening and only a three level

enhancement is appropriate.

       C. Discharge of a Weapon and Conviction under 18 U.S.C. 111(b)

       The government asserts that the offense level should be increased by 5 levels because Mr.

Godinez discharged a firearm during the commission of the offense. Importantly, Mr. Godinez

was also convicted of violating 18 U.SC. §924(c) and, as probation correctly concludes, the

enhancement does not apply. Specifically, Application Note 4 of §2K2.4 - the applicable guideline

for 924(c) – instructs:

       If a sentence under this guideline is imposed in conjunction with a sentence for an
       underlying offense, do not apply any specific offense characteristic for possession,
       brandishing, use, or discharge of an explosive or firearm when determining the
       sentence for the underlying offense.

Because Mr. Godinez was also convicted of violating 924(c) this court cannot enhance the offense

level under (b)(2)(A).

       The enhancement under (b)(7) does not apply for the same reason. Specifically, (b)(7)

enhances the offense level by 2 where a person is convicted of violating 18 U.S.C. 111(b). A

person violates 111(b) when he uses a deadly or dangerous weapon in committing an assault. 18

U.S.C. 111(b). As detailed above, §2K2.4 Application Note 4 specifically instructs this court not

to apply any specific offense characteristic for using firearm when determining the sentence for

the underlying offense. §2A2.2(b)(7) clearly enhances the offense level based on the use of a

dangerous weapon. Accordingly, it cannot be applied in Mr. Godinez’s case.

       D. Total Adjusted Offense Level and Criminal History

       Nearly all of the government’s and probation’s cited enhancements do not apply, save a

three level enhancement for bodily injury, resulting in a total offense level of 17. Mr. Godinez has




                                                 5
   Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 6 of 16 PageID #:911




two prior convictions that amount to four criminal history points and result in a criminal history

category III.

        The guidelines, however, allow sentencing courts to depart downward where “the criminal

history category substantially over-represents the seriousness of the defendant’s criminal history.”

Here, the single criminal history point for Mr. Godinez’s misdemeanor possession of 5 grams of

marijuana over eight years ago, which was decriminalized in 2016 and will not be punishable at

all in 2020, pushes his criminal history points to four. This meager conviction causes an unfair and

undoubtedly overstated criminal history score. Accordingly, Mr. Godinez requests this court to

depart downward one criminal history point and find Mr. Godinez’s criminal history category is

category II.

        Thus, a total offense level of 17 combined with a criminal history category II results in a

guideline range of 27 – 33 months. Because Mr. Godinez was also convicted of violating 924(c),

he must serve an additional 10 year consecutive sentence. Thus, Mr. Godinez’s guideline range is

more accurately stated to be 147 – 153. Mr. Godinez respectfully requests that this Honorable

Court sentence him to a term of imprisonment of within the range of 147 – 153 months.

   I.      Sentencing Considerations Pursuant to 18 U.S.C. § 3553(a) Support a Very Long

           Sentence within 147-153 Months of Incarceration

        After first calculating the applicable sentencing range, district courts are then tasked with

imposing a sentence that is reasonable under 18 U.S.C. § 3553(a). Over a decade ago, the United

States Supreme Court ruled that the Sentencing Guidelines are only advisory in nature. United

States v. Booker, 125 S. Ct. 738, 765-67 (2005). As a result, this Court maintains unfettered

discretion to fashion a sentence that punishes the offender, as opposed to just the crime. Pepper v.

United States, 562 U.S. 476, 131 S. Ct. 1229, 1240 (2011). Though appellate courts presume a


                                                  6
   Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 7 of 16 PageID #:911




guideline sentence is reasonable, a guideline sentence is not reasonable per se. United States v.

Cunningham, 429 F.3d 673, 676 (7th Cir. 2005). In fact, sentencing courts can treat the applicable

guideline range as presumptively unreasonable. Nelson v. United States, 129 S. Ct. 890, 891

(2009). The guideline range is only but a single factor for this Court to consider. Kimbrough v.

United States, 552 U.S. 85, 92 (2007). A sentence’s reasonableness “depends on its conformity to

the sentencing factors set forth in 18 U.S.C. § 3553(a)(2).” Cunningham, 429 F.3d at 675. As the

parsimony provision commands, sentencing courts shall only impose “a sentence sufficient, but

not greater than necessary to comply with the purposes set forth” under 18 U.S.C. § 3553. United

Sates v. Dean, 414 F.3d 725, 728 (7th Cir. 2005). So long as the sentence is “rooted in § 3553(a),

a sufficiently individualized to the circumstances of [the] case, and generally associated with

sentencing leniency[,]” a below guidelines sentence is appropriate. United States v. Wachowiak,

496 F.3d 744, 745 (7th Cir. 2007).

       In determining a sentence that reflects this directive, Section 3553(a) specifically directs

courts to consider:

       “the nature and circumstances of the offense and the history and characteristics of the

       defendant;

       the kinds of sentences available;

       the defendant’s guidelines range;

       any relevant policy statements;

       the need to avoid unwarranted sentence disparities among defendants with similar records;

       who have been found guilty of similar conduct; and

       the need to provide restitution to any victims of the offense.”




                                                 7
   Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 8 of 16 PageID #:911




18 U.S.C. § 3553(a). The statute further directs the sentencing court to impose the shortest sentence

possible that (A) reflects “the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense;” (B) deters future criminal conduct; (C) protects the public

from the defendant; and (D) provides the defendant with the “needed educational or vocational

training, medical care, or other correctional treatment in the most effective manner.” 18 U.S.C. §

3553.

   A. Nature and Seriousness of the Offense

        There is no disputing the offense conduct as described in the PSR and the government’s

version is very serious. Firing a gun at anybody, whether they’re a rival gang member or a federal

agent, is reprehensible. Though Mr. Godinez does not dispute the seriousness of the conviction, it

is important to clarify inaccuracies found throughout the PSR.

        The PSR seeks to amplify Mr. Godinez’s offense to create additional victims in an attempt

to convince this court to fashion an even more significant sentence. In its Sentencing

Recommendation, probation asserts that this court should depart upward to reflect Mr. Godinez’s

uncharged aggravated assault of the other agents and its opinion that Mr. Godinez could have been

“charged with a more serious offense, such as assault with intent to commit murder.” (Sent Rec.

at 3, 5). The fact of the matter is that the government did not charge him with the additional

charges, and more importantly, did not present any evidence at trial to support the probation’s

conclusion. This court must fashion a sentence for the offense Mr. Godinez was convicted of

committing, not offenses probation believes were possible. Moreover, even if Mr. Godinez was

charged and convicted of assaulting the additional agents, the offense level would not have been

increased. Therefore, probation’s upward departure argument amounts to a 3553 based argument

largely dependent on selfserving statements made during victim impact interviews.



                                                 8
   Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 9 of 16 PageID #:911




        Specifically, Agent Spratte told probation that “he heard the gunshots and felt one fly past

his head.” (PSR ¶ 9). This is the first time Agent Spratte has ever made such a claim. He did not

testify to it at trial or give this description in any of his countless witness interviews. In fact, it has

been shown at trial that Agent Spratt has an unhealthy habit to embellish and change his stories

based on his audience. This court should disregard this description and it should be stricken from

the PSR.

        Probation further contends an upward departure is appropriate because Mr. Godinez was a

gang “chief” “who has been terrorizing his local community for many years.” (Sent. Rec. at 4).

Neither assertion is supported by fact or trial testimony. At trial, Hector Ruiz, the government’s

gang witness, admitted that Mr. Godinez was not a chief, soldier, or someone who would stand

post. (Tr. at 103-04, 107-109). Mr. Ruiz admitted that Mr. Godinez was a low-level member who

sold small amounts of marijuana and cocaine. (Tr. at 107-08).

        The probation’s conclusions and recommendations are inappropriately biased. Mr.

Godinez does not deny the seriousness of his conviction, but asserts the seriousness is adequately

reflected by his guidelines’ calculation. What the guidelines do not reflect, and what probation

downplays, however, are Mr. Godinez’s life circumstances and upbringing that propelled him

down the path that led him before this court. To simply fashion a sentence based on the offense of

conviction would ignore Congress’ directive to consider the fuller picture. The fuller picture tells

a more complicated tale that supports a guideline sentence.

    B. Mr. Godinez’s History and Characteristics

        We are all more than our worst moments and Mr. Godinez is no different. Discounting Mr.

Godinez’s distinct traits and life experiences would undermine a system of justice centered around

the belief that every single individual must be treated fairly under the law. Indeed, the Supreme



                                                    9
  Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 10 of 16 PageID #:911




Court instructs that “defendants who commit criminal acts that are attributable to a disadvantaged

background or to emotional or mental problems may be less culpable than defendants who have

no such excuse.” Penry v. Lynaugh, 492 U.S. 302, 319 (1989). Mr. Godinez’s upbringing reflects

the exact type of disadvantaged background the Penry Court references.

          Mr. Godinez was born and raised in Chicago’s southside along with his six siblings.

Though Mr. Godinez was lucky enough to know both his mother and father, his childhood was

defined by struggle and loss. Mr. Godinez’s father, Rodrigo, was deported when Mr. Godinez was

a young child. His mother worked tirelessly to provide for her seven young children. Though Mr.

Godinez’s basic necessities were met, he does not have glowing memories of birthdays or

Christmas mornings. Instead, Mr. Godinez tosses and turns reliving the day his older brother

Gabriel was killed after being runover by a vehicle. Mr. Godinez was only six years old when he

was forced to navigate through unthinkable loss.

          At some point, Mr. Godinez’s father returned to the United States to help his mother. Still,

there was much work to be done to provide for the family. With both parents out of the house, Mr.

Godinez was primarily raised by his older siblings. Children raising children is difficult to imagine,

let alone on Chicago’s notorious south side. Mr. Godinez smoked marijuana when he was only ten

years old and dropped out of high school after freshman year. Probation “wonders” whether Mr.

Godinez was actually expelled after threatening the principal, and in so doing completely ignores

forces derailing Mr. Godinez’s ability to make levelheaded decisions as simple as completing high

school.

          Mr. Godinez grew up in a neighborhood rife with gangs, drugs, and violent crime. He

vividly remembers his sister being beaten up by gang members and soon after joined a gang to

avoid more violence. Despite what the PSR asserts, Mr. Godinez was never “a chief, or leader, of



                                                  10
  Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 11 of 16 PageID #:911




his block.” (PSR ¶ 87). Mr. Godinez was never anything more than a low-level member who was

forced to join the gang for his own protection. Ironically, the decision Mr. Godinez made to save

himself did nothing of the sort. Instead, it further propelled him down the same road defined by

violence and loss.

       Shortly after joining the gang, Mr. Godinez’s brother Manuel was murdered. Mr. Godinez

was one of the first to arrive at the crime scene and saw his brother’s dead body, riddled with bullet

holes. No arrests were ever made. The PSR casually mentions that Manuel had a criminal history

involving drugs, as if such a fact would make the loss less devastating. A few months after Manuel

was murdered, Mr. Godinez and a group of friends were shot at. Mr. Godinez was hit in the thumb,

while one of his friends was hit in the leg, and another was shot in the face and died on the scene.

No arrests were ever made. Mr. Godinez lived this same violent story again and again. A friend of

his would be shot at. Maybe they survived, maybe they would not. No arrests would be made. And

then he would be expected to go on live life as if nothing happened. The PSR references these

unimaginable circumstances in a cold matter-of-fact manner. Perhaps because it is a story this

court hears too often, but it is a story this court cannot discount or ignore – a young men swallowed

by his socioeconomic environment.

       Despite the circumstances he faced, Mr. Godinez knows that he controls his future. Indeed,

Mr. Godinez made affirmative and positive changes in his life during the years leading to this

arrest. During the first few years of his daughter Aubrey’s life, Kathlyn Cardenas, Aubrey’s

mother, would not allow Mr. Godinez to see her. During these years, Mr. Godinez thought it may

be better or even easier to stay away, but since stepped up. Mr. Godinez did not want his daughter

to grow up without having a relationship with her father. He took it upon himself to seek the family

court’s intervention. Unlike some fathers who simply ask for visitation and do nothing to earn it,



                                                 11
  Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 12 of 16 PageID #:911




Mr. Godinez enrolled in and completed parenting courses and consistently paid child support. He

made the most of the weekends he spent with Aubrey - taking her to the park, museums,

restaurants, and making sure she always had new toys to play with. The joys Mr. Godinez never

experienced in his childhood would not be lost on Aubrey’s.

        Shortly before his arrest, Mr. Godinez began dating Destiny Rodriguez and became a father

for the second time. The two share a loving relationship and Mr. Godinez plans on marrying Ms.

Rodriguez upon his release. Before his arrest, Mr. Godinez planned to take the GED examination

and to enroll in a CDL course. Mr. Godinez wanted to be an example for both his son and daughter.

Unfortunately, this conviction derailed those plans.

        Mr. Godinez’s arrest, trial, and conviction have all forced him to contemplate what he truly

wants to do with his life. Unlike previous run-ins with the law, Mr. Godinez is not facing time

served or a few years in prison at 50% of the time to serve. Rather, for the first time in his life, this

conviction will cost him over a decade in prison and away from his loved ones. Luckily, when he

is released he will still have time he does not intend to waste. Mr. Godinez knows his daughter,

son, and partner will be waiting for him upon his release. Waiting for him to be the support system

he never had. Waiting for him to show them the way and guide them through formative years. Mr.

Godinez’s sister, Nereida, attests that Mr. Godinez is a “very great dad,” who at times makes bad

choices. Mr. Godinez is ready, willing, and capable of being that good father, free of bad choices,

and a productive member of society.

    C. Recidivism and Deterrence

        The sentencing statute requires this court to consider the “need for the sentence imposed .

. . to afford adequate deterrence to criminal conduct” and the need to “protect the public from

further crimes of the defendant.” 18 U.S.C. §§ 3553(a)(2)(B), and (C). Deterrence is usually



                                                   12
  Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 13 of 16 PageID #:911




divided into two subcategories: specific and general. Specific deterrence, of course, is to deter Mr.

Godinez from reoffending. The government will presumably contend, much like probation, that

this is not the first time Mr. Godinez will be convicted of a gun related offense; that Mr. Godinez’s

previous criminal convictions indicate a high likelihood that Mr. Godinez will reoffend; and that

a long prison sentence is needed to properly deter him. While Mr. Godinez has committed a

shooting in the past, the government’s anticipated argument fails to recognize that this will be the

first time Mr. Godinez faces a significant term of imprisonment. Indeed, Mr. Godinez has never

served a sentence longer than a couple years. Unlike before, Mr. Godinez’s proffered sentence

amounts to over a decade behind bars. Such a very long sentence will properly deter him from ever

reoffending.

       As to general deterrence, a message certainly needs to be sent to the community at large

these offenses will not be tolerated and will be significantly punished. It is the certainty of

punishment, however, not its severity that will best deliver this message. See United States v.

Kloda, 133 F. Supp. 2d 345, 347-48 (S.D.N.Y. 2001) (Hellerstein, J.) (in context of business

crimes); Sentence Severity and Crime: Accepting the Null Hypothesis, 30 Crime & Just. 143 (Univ.

of Chicago 2003) (arguing that severity of punishment does not deter crime); Jeffrey Grogger,

Certainty vs. Severity of Punishment, 29 Econ. Inquiry 297, 308 (1991) (concluding increased

certainty of punishment generates significant deterrent effects while increased severity produces

insignificant results); William N. Trumbull, Estimations of the Economic Model of Crime Using

Aggregate and Individual Level Data, 56 S. Econ. J. 423, 427-37 (1989) (analyzing data to

conclude certainty of punishment has greater deterrent effect than severity); Ann Dryden Witte,

Estimating the Economic Model of Crime with Individual Data, 94 Q.J. Econ. 57, 81-83 (1980)

(maintaining certainty of punishment produces greater deterrent effect than severity of



                                                 13
  Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 14 of 16 PageID #:911




punishment). The certainty of that punishment, the inevitability of getting caught, prosecuted,

punished deters the public, not the severity of prison time.

       Mr. Godinez’s convictions are no different than those reviewed above. Word will certainly

get out concerning Mr. Godinez’s convictions, either through the media or word-of-mouth. The

public will know that Mr. Godinez got caught, punished to a significant prison term, and will

forever be branded a federal felon. The public will be sufficiently deterred by a 147-153 months

sentence.

   D. Promoting Respect for the Law and Providing Just Punishment

       With regard for promoting respect for the law and providing just punishment, it must be

remembered that “[r]espect for the law is promoted by punishments that are fair… not those that

simply punish for punishment’s sake. There is no reason to believe that respect for the law will

increase if a defendant who deserves leniency is sentenced harshly any more than there is reason

to believe that respect for the law will increase if a defendant who deserves a harsh punishment

receives a slap on the wrist.” United States v. Stern, 590 F. Supp. 2d 945, 957 (N.D. Ohio). Thus,

respect for the law does not mean fear of the law. A law is fully respected when it is tempered by

mercy and results in a just punishment. Sentencing courts can take significantly effective strides

toward reaching such a goal by handing down fair and commensurate sentences. Only then will

respect for the law truly be promoted.

                                         CONCLUSION

       Congress instructs this Honorable Court to fashion a sentence sufficient, but not greater

than necessary accomplish the goals of criminal punishment under § 3553(a). Mr. Godinez

respectfully submits guidelines’ sentence of 147-153 months adheres to Congress’ requirements.




                                                 14
Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 15 of 16 PageID #:911




                             Respectfully submitted,

                             /s/ Lawrence H. Hyman
                             Lawrence H. Hyman
                             LAWRENCE H. HYMAN & ASSOCIATES
                             Attorney for Defendant, ERNESTO GODINEZ
                             111 West Washington Street
                             Suite 1025
                             Chicago, Illinois 60602
                             (T): (312) 346-6766
                             (F): (312) 346-9688
                             (E): hymanlaw@lhyman.com


                             /s/ Gal Pissetzky___________
                             Gal Pissetzky
                             Attorneys for Mr. Godinez
                             Pissetzky & Berliner
                             35 East Wacker, Suite 1980
                             Chicago, IL 60604
                             (312)566-9900




                                       15
  Case: 1:18-cr-00278 Document #: 101 Filed: 09/04/19 Page 16 of 16 PageID #:911




                                 CERTIFICATE OF SERVICE

   The undersigned, Gal Pissetzky, hereby certifies that in accordance with Fed.R.Crim.P. 49,
Fed.R.Civ.P. 5, and the General Order on Electronic Case Filing (ECF), the

       ERNESTO GODINEZ’S OBJECTIONS TO THE PST AND SENTENCING

                                      MEMORANDUM

was served, on September 4, 2019, pursuant to the district court’s ECF filers to the following:


       Assistant United States Attorney
       Northern District of Illinois



                                                    Respectfully submitted,

                                                    /s/ Gal Pissetzky___________
                                                    Gal Pissetzky
                                                    35 E. Wacker Dr., Suite 1980
                                                    Chicago, IL 60601




                                               16
